Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 1 of 27




                   Exhibit 2
                            Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 2 of 27




      Claim                                                                 Analysis
[1.1] A system        AT&T makes, uses, sells and/or offers for sale a system for transmitting data from a general-purpose network to a
for transmitting      subscriber data unit using pairs of copper wire such as lines serving subscribers of the conventional telephone
data     from     a   system over a distance greater than that generally allowed by said subscriber lines.
general-purpose
network to a          For example, AT&T provides modems and gateways (such as U Verse Pace 5031 NV, Motorola NVG589 VDSL2
subscriber     data   and ARRIS 5268AC) to users for Wireless Access Network (WAN) connectivity. A modem transmits data (such
unit using pairs of   as voice signals for telephone network and/or internet data) from a broadband and/or narrowband network
copper wire such      (“general-purpose network”) to the user. The modem is connected to the network via a copper wires (such as
as lines serving      connecting wires used for conventional telephone system). AT&T’s modem (such as U Verse Pace 5031 NV)
subscribers of the    supports Reach Extended Asymmetric Digital Subscriber Line Transceivers 2 (READSL2) ITU standard (G.992.3)
conventional          Annex L to communicate with at least one of the network using pairs of copper lines of the conventional telephone
telephone system      system over a distance greater than that generally allowed by the subscriber lines.
over a distance
greater than that
generally allowed
by said subscriber
lines, said system
comprising:




                      Source: https://www.att.com/esupport/main.html#!/u-verse-high-speed-internet/topic_installation2-
                      topic_gatewaysmodems-topic_pace




                                                                     1
      Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 3 of 27




Source:
https://forums.att.com/t5/AT-T-Internet-Equipment/5031NV-User-Manual/td-p/4180882




                                           2
     Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 4 of 27




Source:
https://www.dslreports.com/r0/download/2229779~b03da298d2aad3a62ba3ec53b57d8f9d/5031NV%20Data%20S
heet.pdf, page 2




                                        3
      Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 5 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 385




                                           4
      Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 6 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 12




                                          5
      Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 7 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 9




                                          6
      Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 8 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 14




                                           7
                          Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 9 of 27




                    Source:
                    https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 22
[1.2] a general- AT&T makes, uses, sells and/or offers for sale a system comprising a general-purpose network-to-subscriber data
purpose network- unit interface, said interface receiving data from a general-purpose network and formatting it for transmission to
to-subscriber data said subscriber data unit.
unit     interface,
said      interface For example, the ADSL Transceiver Unit (ATU-C) at the broadband Central Office (CO) end is interfaced with
receiving      data the ADSL Transceiver Unit (ATU-R) at the Remote terminal end via the Digital Subscriber Line (DSL). The DSL


                                                                  8
                          Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 10 of 27




from a general-      Access Multiplexer (DSLAM) at CO side receives data from the broadband network and send it in the form of
purpose network      broadband (ADSL2) and narrowband (Plain Old Telephone Service (POTS)) at the subscriber end. AT&T’s
and formatting it    modem is connected to the DSLAM which is further connected to the PSTN network via the conventional
for transmission     telephone lines. The DSLAM acts as a network switch which collects the data from its different modem ports and
to said subscriber   aggregates their voice and data traffic into one complex composite signal via a multiplexing.
data unit;




                     Source:
                     https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 105




                                                                   9
                          Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 11 of 27




                    Source:
                    https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 14
[1.3]a        first AT&T makes, uses, sells and/or offers for sale a system comprising a first broadband transceiver connected to said
broadband           interface, said first broadband transceiver unit receiving said formatted data from said interface.
transceiver
connected to said    For example, the ATU-C (“first broadband transceiver”) receives the formatted data from the broadband network
interface,    said   at the broadband CO unit. The ATU-C is connected to a broadband network and also connected to a GSTN
first   broadband    (General Switched Telephone Network) core network via low pass filter to transmit data over DSL. The ATU-C
transceiver unit     receives high frequency (ADSL) and/or low frequency (POTS) signals from at least one of the network via the
receiving     said   communication wires (such as copper wires and/or fiber).
formatted     data
from          said
interface,



                                                                   10
     Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 12 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 105




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 12




                                          11
     Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 13 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items
page 12




                                          12
     Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 14 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 14




                                          13
                          Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 15 of 27




                  Source:
                  https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 14
[1.4] a second AT&T makes, uses, sells and/or offers for sale a system comprising a second broadband transceiver unit receiving
broadband         said formatted data in a channel of one or more frequency division multiplexed signals transmitted from said first
transceiver unit broadband transceiver via a broadband communication link.
receiving    said
formatted data in For example, the ATU-R (“second broadband transceiver”) is a part of the ADSL network which is connected to
a channel of one one or more user terminals, which include data terminals, telecommunications equipment, or other devices. The
or          more ATU-R receives high frequency (ADSL) and/or low frequency (POTS) signals from ATU-C over the DSL. The
frequency         ATU-R at subscriber end receives the formatted data in a downstream (ATU-C to ATU-R) channel, consisting
division          Frequency Division Multiplexed (FDM) signal, from ATU-C connected via AT&T’s modem over the broadband
multiplexed       and/or narrowband network.
signals
transmitted from



                                                                  14
                           Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 16 of 27




said          first
broadband
transceiver via a
broadband
communication
link,




                      Source:
                      https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 14




                                                                15
     Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 17 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 105




                                          16
                         Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 18 of 27




                   Source:
                   https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 12
[1.5] said second AT&T makes, uses, sells and/or offers for sale a system comprising said second broadband transceiver removing
broadband          said formatted data from said channel and transmitting said formatted data to said subscriber data unit via a
transceiver        subscriber line connected to said second broadband transceiver.
removing      said
formatted     data For example, a splitter at subscriber end separates the ADSL and POTS signals. These formatted signals are then
from said channel transmitted to ATU-R via the subscriber line. The splitter divides the formatted signal into low frequencies for
and transmitting voice (POTS) and high frequencies for data (ADSL). The splitter is integrated into ATU, physically separated
said     formatted from the ATU and/or divided between high pass and low pass, with the low pass function physically separated
data    to    said from the ATU.
subscriber    data
unit      via    a
subscriber    line
connected to said
second broadband


                                                                  17
                    Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 19 of 27




transceiver;



               Source:     https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items,
               page 5




               Source:
               https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 105




                                                         18
     Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 20 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 89




                                          19
     Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 21 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 105




                                          20
                            Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 22 of 27




                      Source:
                      https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 14

[1.6] and             AT&T makes, uses, sells and/or offers for sale a system wherein a second broadband transceiver receives upstream
wherein        said   data from said subscriber data unit via said subscriber line, said second broadband transceiver transmits said data
second broadband      in an upstream channel of a frequency division multiplexed signal to said first transceiver, said first transceiver
transceiver           removes said data from said upstream channel and transmits said data to said interface.
receives upstream
data from said        For example, the ATU-R transmits an upstream (ATU-R to ATU-C) data through a channel, consisting FDM
subscriber     data   signal, to the ATU-C unit located at the broadband and/or narrowband CO via the subscriber line. The ATU-R
unit via said         sends a high frequency (ADSL) and/or low frequency (POTS) signals to the ATU-C over the DSL.
subscriber line,
said        second
broadband
transceiver
transmits      said
data     in      an
upstream channel


                                                                     21
                            Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 23 of 27




of a frequency
division
multiplexed
signal to said first
transceiver, said
first transceiver
removes said data
from           said
upstream channel
and transmits said
data     to    said
interface,




                       Source:
                       https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 57




                                                                 22
                          Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 24 of 27




                  Source:
                  https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 58
[1.7]        said AT&T makes, uses, sells and/or offers for sale a system wherein said interface formats said data received from
interface formats said first transceiver for transmission to said general-purpose network and said interface transmits said received



                                                                   23
                            Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 25 of 27




said data received    data from said first transceiver to said general-purpose network.
from said first
transceiver     for   For example, the ATU-C removes the upstream data from an upstream channel and sends it to the DSLAM. The
transmission     to   DSLAM formats the data and transmits it to the broadband network. A splitter is integrated into ATU, physically
said      general-    separated from the ATU and/or divided between high pass and low pass, with the low pass function physically
purpose network       separated from the ATU. The splitter divides the formatted signal into low frequencies for voice (POTS) and high
and said interface    frequencies for data (ADSL).
transmits      said
received       data
from said first
transceiver to said
general-purpose
network.


                      Source:
                      https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 105




                      Source:
                      https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 12


                                                                      24
     Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 26 of 27




Source:
https://www.itu.int/rec/dologin_pub.asp?lang=f&id=T-REC-G.992.3-200501-S!!PDF-E&type=items, page 105




                                          25
                      Case 6:20-cv-00601-ADA Document 1-2 Filed 07/01/20 Page 27 of 27




List of References
  1. Transmission Systems and Media, Digital Systems and Networks, ITU Standard,
     https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.992.3-200501-S!!PDF-E&type=items

  2. AT&T website, https://www.google.com/url?q=https://community.arubanetworks.com/aruba/attachments/aruba/unified-wired-
     wireless-
     access/26009/1/Motorola%2520NVG589%2520VDSL2%2520Gateway.pdf&sa=D&source=hangouts&ust=1530699823635000&
     usg=AFQjCNEMZDA-G0UNmldedGZvgZS1TVYTKg

  3. U Verse Pace 5031 NV datasheet
     https://www.dslreports.com/r0/download/2229779~b03da298d2aad3a62ba3ec53b57d8f9d/5031NV%20Data%20Sheet.pdf




                                                           26
